
	
		II
		Calendar No. 248
		110th CONGRESS
		1st Session
		S. 1110
		[Report No. 110–115]
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 16, 2007
			Mr. Hatch (for himself
			 and Mr. Bennett) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			June 28, 2007
			Reported by Mr.
			 Bingaman, without amendment
		
		A BILL
		To amend the Reclamation Projects
		  Authorization and Adjustment Act of 1992 to provide for the conjunctive use of
		  surface and ground water in Juab County, Utah.
	
	
		1.Short titleThis Act may be cited as the
			 Juab County Surface and Ground Water
			 Study and Development Act of 2007.
		2.Conjunctive use of surface and ground
			 water, central utah projectSection 202(a)(2) of the Reclamation
			 Projects Authorization and Adjustment Act of 1992 (Public Law 102–575; 106
			 Stat. 4609) is amended by inserting Juab, after
			 Davis,.
		
	
		June 28, 2007
		Reported without amendment
	
